Citation Nr: 9920292	
Decision Date: 07/22/99    Archive Date: 07/28/99

DOCKET NO.  93-27 363	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim for service connection for a urinary 
retention disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. B. Weiss


INTRODUCTION

The veteran had active duty from June 1985 to January 1989.

In December 1991, the veteran was found to be incompetent, 
and his custodian is his mother.  This matter comes before 
the Board on appeal of a November 1992 rating decision that 
denied an August 1992 claim to reopen the issue on appeal.  
In August 1995, the Board remanded the case to the RO for 
additional development, including a VA urology examination.  
In October 1996, the Board remanded the case to clarify the 
findings and the diagnosis of the aforementioned examination 
and to determine whether any diagnosis was as likely as not 
related to service or a service-connected disorder.  

Recently, the Federal Circuit in Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998) overruled Colvin v. Derwinski, 1 Vet. App. 
171 (1991) and its progeny as to the materiality element of 
the new-and-material-evidence test, by holding that the 
materiality test of the Court of Veterans Appeals "may be 
inconsistent with the underlying purposes and procedures of 
the veterans' benefits award scheme."  Hodge at 1360.  The 
Federal Circuit stated that the VA regulation at 38 C.F.R. 
§ 3.156(a) emphasized the importance of a complete 
evidentiary record for the evaluation of the veteran's claim 
rather than the effect of the new evidence on the outcome.  
Id. at 1363.  Moreover, Hodge stressed that under the 
regulation, new evidence that was not likely to convince the 
Board to alter its previous decision could be material if 
that evidence provided "a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it will not eventually convince the 
Board to alter its rating decision."  Id.  The Federal 
Circuit noted that "any interpretive doubt must be resolved 
in the veteran's favor" and that "the regulation imposes a 
lower burden to reopen than the Colvin test."  Hodge at 1361, 
n. 1.  Should a claim be reopened under 38 C.F.R. § 3.156, 
then the Board must proceed to determine whether the claim is 
well grounded.  See Elkins v. West, 12 Vet. App. 209 (1999).

The Board notes that the RO, in the denial of the issues on 
appeal, did use the Colvin test, in its March 1996 
supplemental statement of the case.  Under Hodge, however, 
the Board must apply 38 C.F.R. § 3.156 here.  As the § 3.156 
test of new and material evidence imposes a lower burden to 
reopen than did Colvin, the application of that regulation 
does not unfairly prejudice the veteran.  See Bernard v. 
Brown, 4 Vet.App. 384 (1993).  


FINDINGS OF FACT

1.  The final decision on entitlement to service connection 
for a urinary problem was a July 1989 rating action which 
denied the claim due to medical evidence that it was resolved 
by service separation; a timely appeal was not perfected.

2.  Competent evidence relating to a urinary problem 
submitted since the July 1989 determination indicates that 
the veteran has hypertonic bladder dysfunction, rule out 
stricture.  


CONCLUSION OF LAW

The July 1989 RO determination became final as to entitlement 
to service connection for urinary retention.  The evidence 
submitted since that decision is new and material.  The claim 
of entitlement to service connection for urinary retention is 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 1991 & Supp. 
1999); 38 C.F.R. §§ 3.104(b), 3.156 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Pursuant to 38 U.S.C.A. § 7105 (West 1991), where an appeal 
from a determination by the RO is not perfected, that 
determination becomes final, and a final decision by the RO 
on a given claim "may not thereafter be reopened and allowed 
and a claim based upon the same factual basis may not be 
considered."  The exception to this rule is 38 U.S.C.A. 
§ 5108 (West 1991), which states that "[i]f new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the Secretary shall reopen the 
claim and review the former disposition of the claim."  See 
Thompson v. Derwinski, 1 Vet. App. 251, 253 (1991).  
Therefore, once a decision becomes final, absent the 
submission of new and material evidence, the claim cannot be 
reopened or readjudicated by the VA.  38 U.S.C.A. §§ 5108, 
7105; see also McGinnis v. Brown, 4 Vet. App. 239, 243-45 
(1993). 

Service connection for a "urinary problem" was first 
claimed in January 1989.  In July 1989, the claim was denied 
and the veteran was notified of this and of his appellate 
rights.  The denial of the claim became final in the absence 
of a timely perfected appeal.  Thus, only if new and material 
evidence has been submitted may the decision be revised.  Id.  

As discussed above in the Introduction, the Board must apply 
the definition of "new and material evidence" found in 
38 C.F.R. § 3.156 (1998).  That is:  New and material 
evidence means evidence not previously submitted to agency 
decision makers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  See also Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998).

It is noted that this claim was originally denied in July 
1989 because the medical evidence indicated that urinary 
retention in service had resolved while the veteran was still 
in service.  December 1998 private medical documentation 
indicates that the veteran has hypertonic bladder 
dysfunction, rule out stricture.  This evidence was not 
previously available and bears directly and substantially on 
the specific matter under consideration.  Further, the 
evidence is neither cumulative nor redundant, and is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  Accordingly, this evidence 
is new and material, and the claim must be reopened.  
38 C.F.R. § 3.156.  
 

ORDER

New and material evidence having been received to reopen the 
claim, the claim for service connection for urinary retention 
is reopened.


REMAND

The Board must now determine whether the reopened claim is 
well grounded.  Specifically, in order for a claim to be well 
grounded, competent evidence (generally, medical evidence) of 
the current disorder and of a nexus between service and the 
claimed disorder must be received.  The nexus requirement may 
also be satisfied by a regulatory presumption that certain 
diseases initially manifesting themselves within certain 
prescribed periods are related to service.  There must also 
be competent evidence service-incurrence or aggravation of 
the claimed disorder; this requirement may be satisfied by 
competent lay evidence.  See Caluza v. Brown, 7 Vet.App. 498, 
506 (1995) (citations omitted).  In this case, all of these 
requirements are satisfied.  

Specifically, competent medical evidence indicates that the 
veteran has hypertonic bladder dysfunction, rule out 
stricture.  The service medical records show that he had 
urinary retention in service.  An August 1998 VA consultation 
report provides a plausible nexus between his coma in service 
and neurogenic bladder.  Accordingly, the claim is well 
grounded, and the VA has a duty to assist the veteran in the 
development of his claim.  38 U.S.C.A. § 5107.  As will be 
discussed below, the Board has determined that the VA has not 
yet discharged this duty.

The Board will review the incidents since its October 1996 
remand.  According to a November 1997 supplemental statement 
of the case, in July and August 1997, the veteran failed to 
report for examinations that had been scheduled pursuant to 
the remand.  In December 1997, the custodian indicated that 
she had never received notice of the scheduled appointments.  
She asked that the examination be rescheduled and the 
examination notice sent to her, as the veteran could misplace 
the notice.  Notably, it appears, based on the veteran's 
self-reports of his address found in the file, he has lived 
apart from the custodian since about July 1997.  

The veteran again failed to report for examination in 
February 1998.  There is no indication as to where the 
examination notice was sent.  A March 1998 supplemental 
statement of the case continued the denial of the claim.  The 
statement was addressed to the veteran, not the custodian, 
and was mailed to the custodian's address, which was 
misspelled ([redacted] Road as opposed to the correct [redacted] 
Road).  Nonetheless, the custodian received the statement.  
She responded that she had never received the examination 
notice, but it was possible the veteran had received it and 
did not understand it.  She asked that the RO make sure to 
use the correct [redacted] Road address, not the address it had 
used on the statement, and added that she would make sure the 
veteran attended the examination.  

The veteran again failed to report for an examination in or 
about February 1998, but it is not clear to whom the 
examination notice was directed.  The veteran reported for a 
scheduled examination on June 5, 1998, but was turned away, 
as the [Birmingham] facility's urology department had already 
determined that it could not perform a needed procedure.  The 
veteran received a VA genitourinary consultation in August 
1998, at which time the disposition was to arrange for 
urodynamics study at a center in Mobile (and then return to 
the genitourinary clinic).  The veteran again failed to 
report for an examination in or about October 1998, but it is 
not clear to whom the examination notice was directed.  

In November and December 1998, the veteran was seen at Mobile 
Urology Group, at VA's request, and the assessment was 
hypertonic bladder dysfunction, rule out stricture.  A 
urodynamics study was planned for the "very near future."  
However, no subsequent medical records are on file.  A 
January 1999 supplemental statement of the case continued the 
denial of the claim.  A June 1999 RO letter advised that the 
case was being returned to the Board.  Both the statement and 
the letter were sent to the veteran at the incorrect address 
([redacted] Road), and were not sent to the custodian.  There is 
no evidence that the custodian received either.  

Based on all of the facts recited herein, the Board finds 
that the remand development it requested in October 1996 
remains essentially unperformed, through no fault of the 
veteran or his custodian.  Therefore, this case must be 
remanded again to perform the necessary development.

Additionally, a remand by the Board confers on the veteran, 
as a matter of law, the right to compliance with the remand 
orders.  A remand imposes upon the VA a concomitant duty to 
ensure compliance with the terms of the remand.  Where the 
Board's remand orders are not complied with, the Board itself 
errs if it fails to insure compliance, unless the error is 
not prejudicial to the veteran.  See Stegall v. West, 11 
Vet.App. 268 (1998).  The Board cannot say, based on the 
record before it, that the instant veteran has not been 
harmed by the RO's errors discussed above.  Accordingly, to 
ensure that the VA has met its duty to assist the claimant in 
developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:

1. The RO should obtain the names and 
addresses of all medical care 
providers who treated the veteran for 
any urinary disorder since July 1997.  
After securing the necessary release, 
the RO should obtain these records.  
This must include attempting to obtain 
any records of Mobile Urology Group 
subsequent to the last record on file, 
dated December 9, 1998.

2. After the development requested above 
has been completed to the extent 
possible, the RO should again review 
the record for completeness and 
satisfaction of the Board's October 
1996 remand request.  At a minimum, 
this would include a current 
urological differential diagnosis with 
the etiology for each diagnosis.  For 
each diagnosis, the examiner should 
express an opinion whether it is as 
likely as not that it is related to 
service or any service-connected 
disability.  If the record does not 
contain this data, then the veteran 
must be afforded VA examination to 
ascertain this data.  Notice of the 
examination must be provided to the 
custodian and the veteran at their 
most recent addresses of record.  
Evidence of such notice should be 
placed on file. 

3. If any benefit sought on appeal, for 
which a notice of disagreement has 
been filed, remains denied, the 
appellant and representative should be 
furnished a supplemental statement of 
the case and given the opportunity to 
respond thereto.  


Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	D. B. Weiss
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


 

